`	DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2020/0055733. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/10/2021 has been received and will be entered.
Claim(s) 1-13 is/are pending.
Claim(s) 1, 8, 9, and 12 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 13  under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al., as understood, the Remarks rely on the newly amended features presented in Claim 1. (Remarks of 12/10/2021 at 5). The Remarks state “Harutyunyan fails to disclose that the defects crystal defects [sic - ?] and that the defects serve as a ‘starting point of a cut portion of the carbon nanotubs’ as required by claim 1.” Id. It is assumed that the Remarks are arguing that Harutyunyan fails to disclose that the defects are crystal defects. This has been considered, but is not persuasive. The Remarks admit that Harutyunyan teaches vacancies. Id. (“Harutyunyan merely discloses that defects in the carbon nanotubes such as vacancies…”). Harutyunyan states:
For SWCNTs, it is considered that the D-band intensity also depends on random characteristics, such as defects in the nanotube lattice (vacancies, impurities) or the finite size of the nanotubes, which break the translation symmetry along the nanotube axis.

(Harutyunyan 6: [0051]) (emphasis added). By using the term “lattice,” Harutyunyan is referring to a crystalline defect. This is well understood by one of skill in the art. See Definition of “lattice,” accessed online at: https://www.merriam-webster.com/dictionary/lattice on 22 December 2021 (hereinafter “Lattice at __”). The dictionary definition of “lattice” reads:
: a regular geometrical arrangement of points or objects over an area or in space
specifically : the arrangement of atoms in a crystal
  
(Lattice at 2) (emphasis added). The defects in Harutyunyan are crystalline defects.

	The Remarks regarded to the “intentional provi[sion]” of defects are noted. (Remarks of 12/10/2021 at 5). This has been considered but is not persuasive. No intent is required of Claim 1. That said, as noted in the action, Harutyunyan teaches how to intentionally control defects by controlling various gas flows. (Non-Final Office action dated 9/13/2021 at 5-6). The Remarks do not address the method claims1. Any “intent” is deemed met by addressing the actual verbs in the method claims. The “intent” arguments were not persuasive. 
	 The arguments related to separating the nanotubes from the substrate are noted. (Remarks of 12/10/2021 at 5-6). This has been considered, but is not persuasive. Claim 1 doesn’t require a substrate. The defect can occur anywhere between “a first end and a second end of the carbon nanotubes.” These are broad claims. This was not persuasive. 
	The Remarks state:
	Furthermore, the carbon nanotubes of claim 1 have one or more crystal defects of which the ratio (G/D) of the peak intensities in the Raman spectrum is in a range of 0.1 to 0.5 in the state in which the carbon nanotube 3 is provided on the substrate 1. Thus, even when the catalyst particles such as iron as impurities are present at the base end of carbon nanotubes, the carbon nanotubes can be cut starting from the crystal defect. Therefore, since the amount of the catalyst particles as impurities can be reduced, the purity of the carbon nanotubes can be easily increased. See specification paragraph [0080].


	The Remarks state:
On the other hand, Harutyunyan discloses that a ratio of the G-band to D-band in the Raman spectra (IG:ID or G/D ratio) of single-walled carbon nanotubes can be used as an index to determine the purity and quality of the single-walled carbon nanotubes produced. Preferably, IG:ID is about 1 to about 500, preferably about 5 to about 400, more preferably greater than about 7. See Harutyunyan paragraph [0034].

(Remarks of 12/10/2021 at 6). This has been considered but is not persuasive. Claim 1 does not require any “use” of the G/D ratio, nor do the claims exclude any such use. Assuming Applicants characterization of Harutyunyan is correct, it is irrelevant.
	The Remarks argue “it is impossible to achieve the feature of G/D = 0.1 to 0.5.” (Remarks of 6). The Remarks do not state why it is impossible, however the Remarks would appear to believe that paragraph [0055] is relevant. Id. Paragraph [0055] states:
[0055] Thus, the growth rate and quality of the single-walled carbon nanotubes can be controlled using flow rates of the hydrocarbon source gas. Under the studied conditions, the maximum conversion rate of methane into carbon was found .about.20.1% (for 20 sccm at 780°C), however the highest value of carbon atoms supply rate NC ~ 380 C atoms/sec particle was achieved in case of 180 sccm methane flow rate, that corresponds to the growth rate 0.0024 .mu.m/sec. The slowest growth rates of .about.0.0012 µm/s (corresponding to 194 C atoms/sec particle) results in a relatively high defective product, while an increase in the growth rate to 0.0024 (obtained with 180 sccm of CH4) resulted in an improvement of the SWCNTs grown quality. Moreover, the addition of transport gas along with the hydrocarbon gas resulted also in an improvement of the quality of the nanotubes grown.

(Harutyunyan 6: [0055]). As understood, and as noted in the rejection, Harutyunyan teaches that controlling the flow rates affects the defects in the nanotubes. Also, as noted in the rejection, this appears to be the same concept taught in the Specification. 
	The Remarks state: “Harutyunyan … does not have the idea of providing crystal defects as the starting point of curring in carbon nanotubes.” Id. This is why Claim 11 was objected to as allowable. Claim 1 however does not require any actual cutting. This is developed in the rejections below. The Remarks were not persuasive. The rejection is MAINTAINED, updated below. 
II. With respect to the rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of: (i) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 (hereinafter “Fan at __”), this rejection was not specifically traversed. The analysis is presumed correct. The rejection is MAINTAINED, updated below. 
III. With respect to the rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of: (i) US 2008/0170982 to Zhang, et al.  this rejection was not specifically traversed. The analysis is presumed correct. The rejection is MAINTAINED, updated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



I. Claims 1-7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “at least one crystal defect serving as a starting point of a cut portion of the carbon nanotubes.” It is unclear whether or not this language requires that the nanotubes be cut (in which case, this would be a product-by-process claim), or whether this is expressing an intended use of the defect.  Furthermore, assuming this is a product-by-process claim, it isn’t clear how to construe it. Specifically, if the nanotubes are cut, do they still retain/require the defects? Note that Figure 3 might suggest that the cut nanotubes are free from defects. Dependent claims not specifically addressed import these issues. 

II. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

This rejection is based on the practice set forth in MPEP 2172, reproduced below:
I.    FOCUS FOR EXAMINATION

A rejection based on the failure to satisfy this requirement is appropriate only where an inventor has stated, somewhere other than in the application as filed, that the invention is something different from what is defined by the claims. In other words, the invention set forth in the claims must be presumed, in the absence of evidence to the contrary, to be that which the inventor or a joint inventor regards as the invention. In re Moore, 439 F.2d 1232, 169 USPQ 236 (CCPA 1971). See also In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980).

II.    EVIDENCE TO THE CONTRARY
Evidence that shows that a claim does not correspond in scope with that which an inventor regards as an inventor’s invention may be found, for example, in contentions or admissions contained in briefs or remarks filed by applicant (see e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 55 USPQ2d 1279 (Fed. Cir. 2000) and In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA In re Cormany, 476 F.2d 998, 177 USPQ 450 (CCPA 1973)). The content of the specification is not used as evidence that the scope of the claims is inconsistent with the subject matter which an inventor regards as his or her invention. As noted in In re Ehrreich, 590 F.2d 902, 200 USPQ 504 (CCPA 1979), agreement, or lack thereof, between the claims and the specification is properly considered only with respect to 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph; it is irrelevant to compliance with the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

III.    SHIFT IN CLAIMS PERMITTED
35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  does not prohibit the inventor or a joint inventor from changing what inventor or a joint inventor regards as the invention during the pendency of the application. In re Saunders, 444 F.2d 599, 170 USPQ 213 (CCPA 1971) (permitting claims and submission of comparative evidence with respect to claimed subject matter which originally was only the preferred embodiment within much broader claims (directed to a method)). The fact that claims in a continuation application were directed to originally disclosed subject matter which had not been regarded as part of the invention when the parent application was filed was held not to prevent the continuation application from receiving benefits of the filing date of the parent application under 35 U.S.C. 120. In re Brower, 433 F.2d 813, 167 USPQ 684 (CCPA 1970).

MPEP 2172.

Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 12/10/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated: 
	Furthermore, the carbon nanotubes of claim 1 have one or more crystal defects of which the ratio (G/D) of the peak intensities in the Raman spectrum is in a range of 0.1 to 0.5 in the state in which the carbon nanotube 3 is provided on the substrate 1. Thus, even when the catalyst particles such as iron as impurities are present at the base end of carbon nanotubes, the carbon nanotubes can be cut starting from the crystal defect. Therefore, since the amount of the catalyst particles as impurities can be reduced, the purity of the 

(Remarks of 12/10/2021 at 6) (emphasis added). This statement indicates that the invention is different from what is defined in the claim(s) because the carbon nanotubes in Claim 1 are not provided on a substrate. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 13  – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. 

With respect to Claim 1, this claim requires “Carbon nanotubes of which axial directions extend in one direction.” Nanotubes are taught. (Harutyunyan 3: [0032] et seq.)
Claim 1 has been amended to further require “each of the carbon nanotubes has at least one crystal defect serving as a starting point of a cut portion of the carbon nanotubes in a region between a first end and a second end of the carbon nanotubes.” Harutyunyan teaches nanotubes with defects. (Harutyunyan 6: [0051]). For purposes of this rejection, this new language is interpreted as an intended use, and does not require cutting of the nanotubes. This is supported by the parallel language in method claim 8, and the explicit cutting step required by Claim 11. This gives rise to the presumption that the nanotubes are not cut. 
Claim 1 further requires “the crystal defect has a ratio (G/D) between an intensity IG of a peak caused by a graphite structure appearing in a G band around 1580 cm-1 and an intensity of ID of a peak caused by various defects appearing in a D band around 1360-1 in Raman spectrum obtained at an excitation wavelength of 632.8 nm in a range of 0.1 to 0.5.” This language requires 
After the carbon nanotubes 3 (portion 3A) are sufficiently grown in the first step described above, the second step proceeds. In the second step, the amount of the gas supplied to the surface 1a of the substrate 1 is reduced compared to the amount of the gas supplied in the first step to introduce the crystal defect 4 into the carbon nanotubes 3.

 (S. 5: [0101]). This concept is taught by Harutyunyan. Harutyunyan states:
On the other hand, the ratio between the intensities of the G- and D-bands (IG/ID) in the Raman spectra increases when increasing the hydrocarbon flow rate, from IG/ID~1 to IG/ID~6 (laser wavelength of λ=532 nm). The result indicates that the disorder band, which is a common feature of disordered sp2 hybridized carbon materials, has a strong contribution for the samples obtained at the lowest hydrocarbon flow rates. However, according to the TGA analysis the content of amorphous sp2 carbon coatings in the samples is small. For SWCNTs, it is considered that the D-band intensity also depends on random characteristics, such as defects in the nanotube lattice (vacancies, impurities) or the finite size of the nanotubes, which break the translation symmetry along the nanotube axis. Therefore, the combination the TGA and Raman results suggests that the low flow rate of hydrocarbon results in more defective carbon structures (SWCNTs). 

(Harutyunyan 6: [0051]) (emphasis added). See also (Harutunyan 6: [0055]) (“Thus, the growth rate and quality of the single-walled carbon nanotubes can be controlled using flow rates of the hydrocarbon source gas.”). Other teachings may be present. All of Harutyunyan is relied on. As emphasized above, Harutyunyan teaches IG/ID~1. Close ranges are prima facie obvious. MPEP 2144.05 I. However, to the extent they aren’t, this teaching is understood as a result-effective variable relationship between gas flow and defects. Optimization of this does not impart patentability. MPEP 2144.05. It is acknowledged that Harutyunyan, in certain passages, reports G/ID outside the claimed range, but as understood this is reporting the value for the entire sample and not the defect as claimed. Again, the Office cannot test the defect. It is expected that the disorder contribution would increase when focused on the defect alone. 
As to Claim 2, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 3, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 5, bundles are taught. (Harutyunyan 4: [0038]). 
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]).
As to Claim 7, a substrate is taught. (Harutyunyan 3: [0027]). 
With respect to Claim 8, this claim requires “a first step in which a gas comprising a raw material gas is supplied to a substrate having a surface provided with one or more catalyst particles, and a plurality of carbon nanotubes extending in the same direction are grown on the surface of the substrate starting from the catalyst particles by using a chemical vapor deposition method.” The CVD process is carried out. (Harutyunyan 3: [0032]). 
Claim 8 has been amended to further require “a second step in which crystal defects serving as a starting point of a cut portion of the carbon nanotubes are introduced in the carbon nanotubes by reducing an amount of a gas supplied than an amount of the gas supplied in the first step.” Defects are introduced by reducing the gas flow. The discussion of Claim 1 is relied on, and is relied upon for construction of the new language. 
As to Claim 9, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143. 
Claim 10, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143.
With respect to Claim 13, the discussion of Claims 7-8 is relied on. 

II. Claim 4 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 (hereinafter “Fan at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 4, to the extent Harutyunyan may not teach the length, this difference does not impart patentabilty. Nanotube length is a function of the reaction time. This is well known and understood to one of skill in the art. Fan is offered as evidence. (Fan at 513, col. 3) (“The length of our nanotubes can be controlled by tuning the CVD reaction time.”). Optimizing this result effective variable does not impart patentability. MPEP 2144.05. 

III. Claim 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]). To the extent this is improper or not a “rope,” etc., any number of references teach manipulation of carbon nanotubes into ropes or sheets. Zhang is one such reference. The entire reference is relied on; note at least the title (twisted yarn = rope shape; sheets). Manipulation into ropes and/or sheets reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. 

IV. Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 13  – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) Tran, et al., Thermal oxidative cutting of multi-walled carbon nanotubes, Carbon 2007; 45: 2341-2350 (hereinafter “Tran at __”). 

With respect to Claim 1, this claim requires “Carbon nanotubes of which axial directions extend in one direction.” Nanotubes are taught. (Harutyunyan 3: [0032] et seq.)
Claim 1 has been amended to further require “each of the carbon nanotubes has at least one crystal defect serving as a starting point of a cut portion of the carbon nanotubes in a region between a first end and a second end of the carbon nanotubes.” Harutyunyan teaches nanotubes with defects. (Harutyunyan 6: [0051]). For purposes of this rejection, this new language is interpreted as product-by-process language, making this a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. MPEP 2113. Here, as understood, it isn’t entirely clear how to construe the claim. Stated differently, if the nanotube is cut at a defect, does the defect remain? Or is one left with just nanotubes. Regardless, the new language does not impart patentability. 
Tran teaches thermal oxidation of carbon nanotubes to cut them at defect locations. See (Tran “Abstract”) and (Tran at 2342, col. 2 – “However, short-term thermal oxidative exposure studies have shown that a single defect on the surface of the carbon nanotube can lead to the gasification of the entire graphitic wall beneath the defect, which is most likely driven by the exothermic nature of the thermal oxidation reaction. For single wall carbon nanotubes, thermal oxidation has been used as a means of defect location but also resulted in a shortening of the individual carbon nanotubes.”) (citations omitted). Cutting is merely a matter of thermal oxidation, per Tran. This reflects application of known techniques (defect introduction per Harutyunyan; cutting at defects per Tran) to achieve predictable results – i.e. cut nanotubes. This does not impart patentability. MPEP 2143, KSR. 
Claim 1 further requires “the crystal defect has a ratio (G/D) between an intensity IG of a peak caused by a graphite structure appearing in a G band around 1580 cm-1 and an intensity of ID of a peak caused by various defects appearing in a D band around 1360-1 in Raman spectrum obtained at an excitation wavelength of 632.8 nm in a range of 0.1 to 0.5.” Notwithstanding the issue of whether the defect is required after cutting (in the event this is a product-by-process claim), this language requires specific testing (Raman spectroscopy) of a specific feature (the defect) to verify, which is not at the disposal of the Office. However, it is noted that the Specification teaches that the defects are introduced by reducing the gas supplied to the catalyst/substrate. The Specification states:
After the carbon nanotubes 3 (portion 3A) are sufficiently grown in the first step described above, the second step proceeds. In the second step, the amount of the gas supplied to the surface 1a of the substrate 1 is reduced compared to the amount of the gas supplied in the first step to introduce the crystal defect 4 into the carbon nanotubes 3.

 (S. 5: [0101]). This concept is taught by Harutyunyan. Harutyunyan states:
On the other hand, the ratio between the intensities of the G- and D-bands (IG/ID) in the Raman spectra increases when increasing the hydrocarbon flow rate, from IG/ID~1 to IG/ID~6 (laser wavelength of λ=532 nm). The result indicates that the disorder band, which is a common feature of disordered sp2 hybridized carbon materials, has a strong contribution for the samples obtained at the lowest hydrocarbon flow rates. However, according to the TGA analysis the content of amorphous sp2 carbon coatings in the samples is small. For SWCNTs, it is considered that the D-band intensity also depends on random characteristics, such as defects in the nanotube lattice (vacancies, impurities) or the finite size of the nanotubes, which break the translation symmetry along the nanotube axis. Therefore, the combination the TGA and Raman results suggests that the low flow rate of hydrocarbon results in more defective carbon structures (SWCNTs). 

See also (Harutunyan 6: [0055]) (“Thus, the growth rate and quality of the single-walled carbon nanotubes can be controlled using flow rates of the hydrocarbon source gas.”). Other teachings may be present. All of Harutyunyan is relied on. As emphasized above, Harutyunyan teaches IG/ID~1. Close ranges are prima facie obvious. MPEP 2144.05 I. However, to the extent they aren’t, this teaching is understood as a result-effective variable relationship between gas flow and defects. Optimization of this does not impart patentability. MPEP 2144.05. It is acknowledged that Harutyunyan, in certain passages, reports IG/ID outside the claimed range, but as understood this is reporting the value for the entire sample and not the defect as claimed. Again, the Office cannot test the defect. It is expected that the disorder contribution would increase when focused on the defect alone. 
As to Claim 2, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 3, location of the defect is merely a matter of adjusting the flow rate. (Harutunyan 6: [0055]).
As to Claim 5, bundles are taught. (Harutyunyan 4: [0038]). 
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]).
As to Claim 7, a substrate is taught. (Harutyunyan 3: [0027]). 
With respect to Claim 8, this claim requires “a first step in which a gas comprising a raw material gas is supplied to a substrate having a surface provided with one or more catalyst particles, and a plurality of carbon nanotubes extending in the same direction are grown on the surface of the substrate starting from the catalyst particles by using a chemical vapor deposition method.” The CVD process is carried out. (Harutyunyan 3: [0032]). 
Claim 8 has been amended to further require “a second step in which crystal defects serving as a starting point of a cut portion of the carbon nanotubes are introduced in the carbon nanotubes by reducing an amount of a gas supplied than an amount of the gas supplied in the first step.” Defects are introduced by reducing the gas flow. The discussion of Claim 1 is relied on, and is relied upon for construction of the new language. 
As to Claim 9, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 10, repeating steps reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143.
With respect to Claim 13, the discussion of Claims 7-8 is relied on. 

V. Claim 4 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) Tran, et al., Thermal oxidative cutting of multi-walled carbon nanotubes, Carbon 2007; 45: 2341-2350 (hereinafter “Tran at __”), and further in view of:
(ii) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 (hereinafter “Fan at __”). 

The discussion accompanying “Rejection IV” above is incorporated herein by reference.
As to Claim 4, to the extent Harutyunyan may not teach the length, this difference does not impart patentabilty. Nanotube length is a function of the reaction time. This is well known and understood to one of skill in the art. Fan is offered as evidence. (Fan at 513, col. 3) (“The length of our nanotubes can be controlled by tuning the CVD reaction time.”). Optimizing this result effective variable does not impart patentability. MPEP 2144.05. 

VI. Claim 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324484 to Harutyunyan, et al. in view of:
(i) Tran, et al., Thermal oxidative cutting of multi-walled carbon nanotubes, Carbon 2007; 45: 2341-2350 (hereinafter “Tran at __”), and further in view of:
(ii) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection IV” above is incorporated herein by reference.
As to Claim 6, rope shape is interpreted broadly. The bundles are relied on.  (Harutyunyan 4: [0038]). To the extent this is improper or not a “rope,” etc., any number of references teach manipulation of carbon nanotubes into ropes or sheets. Zhang is one such reference. The entire reference is relied on; note at least the title (twisted yarn = rope shape; sheets). Manipulation into ropes and/or sheets reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Remarks characterize Claims 8-10 and 13 as “depend[ent] from independent claim 1.” (Remarks of 12/10/2021 at 7).  This characterization is traversed. Claims 8-10 and 13 are a different statutory class. They are method claims. These claims require producing the product of Claim 1.